1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10
11   PATRICK J. BOOTH,                      )     NO. CV 18-5655-DOC (AGR)
12                                          )
               Plaintiff,                   )
13                                          )
                       v.                   )
14                                          )     ORDER ACCEPTING FINDINGS
     A. GAFFNEY, et al.                     )     AND RECOMMENDATION OF
15                                          )     MAGISTRATE JUDGE
               Defendants.                  )
16                                          )

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the other

18   records on file herein and the Report and Recommendation of the United States

19   Magistrate Judge. No objections to the Report have been filed. The Court

20   accepts the findings and recommendation of the Magistrate Judge.

21         IT THEREFORE IS ORDERED that Defendants’ motion to dismiss is

22   GRANTED IN PART AND DENIED IN PART as follows:

23         (1) Defendants’ motion to dismiss the Eighth Amendment claim against

24   Defendant Fernandez is denied;

25         (2) Defendants’ motion to dismiss the Eighth Amendment claim against

26   Defendant Fekrat, and the due process claims against Defendants Gaffney and

27   Gonzalez, is granted with leave to amend;

28
1          (3) Defendants’ motion to dismiss based on failure to exhaust
2    administrative remedies is denied without prejudice; and
3          (4) Plaintiff is granted leave to file a First Amended Complaint. If Plaintiff
4    chooses to file a First Amended Complaint, it must be filed within 30 days after
5    entry of this Order, it must bear the docket number assigned to this case, be
6    labeled “First Amended Complaint,” and be complete in and of itself without
7    reference to the original complaint, attachment, pleading or other documents.
8          The Clerk is DIRECTED to provide Plaintiff with a pro se civil rights packet.
9          If Plaintiff fails to file a First Amended Complaint, this action will proceed
10   solely on (1) his Eighth Amendment claims against Defendants Gaffney and
11   Fernandez, and (2) his retaliation claims against Defendants Gaffney and
12   Gonzalez.
13
14
              May 28, 2019
     DATED: ______________________
15                                                        DAVID O. CARTER
                                                       United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2
